Citation Nr: 1606447	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-27 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the Army National Guard from November 2003 to April 2004 (a period of active duty for training) and from July 2004 to October 27, 2005 (a period in which he was ordered to active duty under 10 U.S.C.A. § 12302); he also served on active duty in the Army from October 28, 2005 to September 2013 (a period in which he received a bad conduct discharge).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's application for VA educational assistance benefits under Chapter 33, Title 38, United States Code, otherwise known as the Post-9/11 GI Bill.  In January 2015, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2015, the Board requested complete service personnel records including all DD Form 214s, among other things.  Subsequently, the DD Form 214 for the Veteran's third period of service, from October 28, 2005 to September 2013, was obtained, showing that he received a bad conduct discharge.  One of the requirements for establishing entitlement to educational benefits under Chapter 33 (Post-9/11 GI Bill) is that the character of discharge must be honorable.  Although the Veteran's third period of service, when he had active duty in the Army, does not appear to have been honorable, he had prior periods of service in the Army National Guard.  It does not appear that the RO has considered whether the Veteran is eligible for Chapter 33 educational benefits under his prior periods of service.  

Generally, eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, may be established in two ways.  First, the individual must have served a minimum of 90 aggregate days of active duty (excluding active duty for entry level and skill training) and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C.A. § 3311(b)(8); 38 C.F.R. § 21.9520(a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311(b)(2); 38 C.F.R. § 21.9520(b). 

Under 38 U.S.C.A. § 3301(1)(A), qualifying active duty service for members of the regular components of the Armed Forces is full time duty other than active duty for training.  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12305 of title 10.  See 38 U.S.C.A. § 3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C.A. § 3301(1)(C).

There are two DD Form 214s of record denoting the Veteran's periods of service in the Army National Guard:  from November 2003 to April 2004, and from July 2004 to October 27, 2005.  As also indicated on the forms, the first period of National Guard service was active duty for training, which does not appear to be qualifying active duty for purposes of establishing eligibility for Chapter 33 benefits.  For the second period of National Guard service, the Veteran was evidently ordered to active duty in support of Operation Iraqi Freedom pursuant to 10 U.S.C.A. § 12302 (and he was noted to have had service in Kuwait/Iraq from January 4, 2005 to November 10, 2005, which seemingly overlaps with his active duty service period in the Regular Army). This period of service is potentially qualifying active duty for purposes of establishing eligibility for Chapter 33 benefits.  Nevertheless, in adjudicating whether the Veteran has met the requirements for eligibility for Chapter 33 benefits, the RO has not made any specific findings in relation to the Veteran's period of service in the Army National Guard, including whether or not such service was honorable.  In that regard, it is noted that the DD Form 214 for the first period states the character of discharge was "uncharacterized" and the DD Form 214 for the second period does not indicate a character of discharge; Veterans Information Solution (VIS) military history profile for the Veteran dated in March 2012 shows the character of service was unknown.  

Therefore, this case must be remanded again to obtain the Veteran's complete service personnel records, in order to clarify the circumstances of his service, particularly in the Army National Guard.  In so doing, the RO should make a finding of fact as to the character of the Veteran's discharge for all periods of service, and if there is an honorable period of service, should determine whether the Veteran meets the other criteria for establishing entitlement to Chapter 33 benefits for that period.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records from the appropriate service department.  If the service personnel records cannot be obtained, notify the Veteran of the steps taken to obtain them and request the he furnish any such records in his possession or identify the possible location of such records.  

2.  Make a specific finding of fact as to the Veteran's character of discharge for each period of service in the Army National Guard and Regular Army, to specifically include the periods from (a) November 2003 to April 2004, and (b) from July 2004 to October 27, 2005, and, as to each period with an honorable discharge, whether the Veteran meets the other criteria for establishing eligibility for Chapter 33 educational benefits.  

3.  After the above development is completed, the RO should readjudicate the claim for VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  If the benefit sought remains denied, the RO should furnish the Veteran an appropriate supplemental statement of the case, and afford him opportunity to respond.  Thereafter, the RO should return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




